Citation Nr: 1736927	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left ankle injury.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.  He died in November 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the benefits sought on appeal.

The appellant testified at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing is of record.

In August 2014, the Board remanded the case for additional development.  At that time, the Agency of Original Jurisdiction (AOJ) was directed to determine if it were more appropriate to substitute the appellant for the Veteran on the new and material evidence claims rather than treat them as an accrued benefits claim.  The AOJ substituted the appellant and, in a February 2017 rating decision, denied the left ankle and flat feet claims due to non-receipt of new and material evidence.


FINDINGS OF FACT

1.  An April 1979 Board decision determined that an in-service left ankle injury resolved without chronic residuals, and that bilateral pes planus did not have onset in active service and was not otherwise causally connected with active service.

2.  The April 1979 Board decision was final when issued.

3.  The evidence added to the record since the April 1979 Board decision does not trigger additional assistance to the Veteran/appellant or raise a reasonable possibility of substantiating either the left ankle or bilateral pes planus claims.

4.  The Veteran died in November 2009, and the appellant is his surviving spouse.

5.  Service-connected duodenal ulcer with deformity and irritable bulb has not been shown to contribute substantially or materially to the Veteran's death due to acute ethanol intoxication.

6.  The appellant did not respond to the AOJ's request for relevant information related to her income and assets for death pension purposes. 


CONCLUSIONS OF LAW

1.  The April 1979 Board decision that denied entitlement to service connection for left ankle injury residuals and bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. §§ 3.104(a), 20.1100. 20.1104 (2016).

2.  New and material evidence to reopen a claim of entitlement to service connection for left ankle injury residuals has not been received, and the petition to reopen is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  New and material evidence to reopen a claim of entitlement to service connection for bilateral pes planus has not been received, and the petition to reopen is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  The requirements for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 1313, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312.

5.  The requirements for entitlement to a death pension have not been met.  38 U.S.C.A. §§ 1541, 1543; 38 C.F.R. § 3.23, 3.271, 3.272.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of a decision on the application to reopen, via a March 2006 letter, VA provided the Veteran with time- and content-compliant VCAA notice.  The appellant was provided with time-compliant notice via a February 2010 letter; and, pursuant to the Board remand, the Compensation and Pension provided her with full content-compliant notice.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Further, the claims were reviewed de novo as noted in the May 2017 Supplemental Statement of the Case (Compensation and Pension).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as in a Compensation and Pension or Compensation and Pension, is sufficient to cure a timing defect). The appellant has not asserted any notice error or cited any specific prejudice as a result.  In short, the Board finds that VA complied with the VCAA notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran died two months after VA received his application to reopen the claims.  Nonetheless, an examination would not have been triggered unless the claim was reopened.  See 38 C.F.R. § 3.159Compensation and Pension(4)(iii).  The Veteran's service treatment records (STRs), VA and non-VA records are in the claims file.  Further, the Compensation and Pension obtained a medical nexus review of the file to assist the appellant with her claim.  Further, the undersigned held the record of the hearing open for 30 days for receipt of additional evidence.  The appellant has not asserted that there are additional records to obtain.  Hence, the Board may address the merits of the appeal.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).




Background Left Ankle and Bilateral Pes Planus Issues

VA received the Veteran's initial application for compensation in January 1977.  He claimed entitlement to service connection for residuals of a left ankle injury sustained in service in 1971.  The rating board reviewed the entries in the STRs that noted an injury to the left ankle sustained while playing basketball in January 1972.  The left ankle manifested with tenderness and swelling between the tibia and fibula. X-rays were negative.  Initially the Veteran was treated with an Ace wrap, but then was placed in a cast for one to two weeks.  His last follow-up noted decreased pain on increased motion.  The January 1973 Report of Medical Examination For RAD noted that the lower extremities were normal.  (01/21/1977 VBMS-Compensation and Pension-Medical p. 4, 6, 9, 49, 54)  A February 1977 VA examination report reflects that physical examination of the left ankle revealed no swelling, and range of motion (ROM) was full.  X-rays of the left ankle were read as normal.  (02/02/1977 VBMS-VA Examination, p. 3-4).

A March 1977 rating decision found that although the Veteran was treated in service for a left ankle injury, no residuals were shown on VA examination.  Hence, the claim was denied.  (03/24/1977 VBMS-Rating Decision).  The RO did not accept the Veteran's April 1977 Notice of Disagreement, but he applied again in September 1977.  This time the Veteran included a claim for his feet.

A December 1977 rating decision again noted that the Veteran's feet were normal on both his enlistment and separation examinations.  The report of the X-rays taken at the February 1977 VA examination showed no marked pes planus.  A November 1977 VA examination report revealed no swelling or functional disturbance of the ankles, and low arches bilaterally were noted.  X-rays were interpreted as normal, with no evidence of significant bone pathology of the feet.  The examiner did not diagnose any disorders.  As a result, the December 1977 rating decision determined that residuals of a left ankle injury were not shown on examination, and low arches did not manifest in active service.  Hence, the claims were denied.  (12/29/1977 VBMS-Rating Decision)

Following receipt of notice of the December 1977 rating decision, the Veteran submitted private records that noted his report of an in-service left ankle injury, and that VA medical providers had suggested that he use arch supports.  Other private records noted the Veteran's complaints of bilateral foot and ankle pain that had increased after a December 1976 industrial accident.  Physical examination revealed mild pes planus, and X-rays were negative for fracture.  (02/28/1978, 03/13/1978 VBMS-Medical Treatment-Non-Government Facility)  A March 1978 rating decision continued the denial of the claims.  The Veteran requested a hearing before the rating board, which included a medical representative.

At the hearing, the Veteran testified that he actually injured his ankle twice in service, but he sought treatment only once.  He testified further that he had always experienced left ankle pain on overuse before the post-service December 1976 accident, but his left ankle and pain in his feet were worse since his work-related accident.  He believed that his left ankle was reinjured in the accident, and he also testified that his left foot was treated in service.  (05/23/1978 VBMS-Hearing, p.6, 14)

In the April 1979 decision the Board determined that there was no showing of residual disability from the in-service left ankle sprain.  Despite the Veteran's complaints of pain, examination showed the ankle to manifest with full ROM, and the X-rays were normal.  Hence, the Board found that the 1972 left ankle injury was acute and transitory.  The Board also determined that the current feet symptoms due to pes planus did not have onset until many years after active service.  Hence, the Board denied both claims.  (04/10/1979 VBMS-BVA)

Board decisions are final when issued.  38 C.F.R. § 20.1100.  Further, the Board decision subsumed the prior RO decision.  38 C.F.R. § 20.1104.  VA received the Veteran's application to reopen the claims in March 2009.  (03/17/2009 VBMS-VA Form 21-4138)

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence added to the claims file since the April 1979 Board decision includes non-VA records that note findings of bilateral pronation of the feet and hammer toe of each foot, 3rd digit, as well as VA records that note flat feet among the Veteran's diagnoses of records.  While all of the outpatient records, both VA and non-VA, added since 1979 are new evidence in the sense that they were not before the Board in April 1979, they are not material.  Indeed, they do not contain any finding or medical opinion to the effect that either the Veteran's left ankle manifested with any residual that was connected to his in-service injury or treatment; or, that his bilateral flat feet had onset in active service or was otherwise causally connected to active service.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).  Additionally, they fail to suggest a continuity of symptomatology dating back to service beyond that which the prior evidence, to include the May 1978 hearing testimony, already demonstrated.  

In light of the above, the Board is constrained to find that new and material evidence was not received to reopen either the left ankle or bilateral pes planus claim.  38 C.F.R. § 3.156.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the appellant has not carried the burden of providing new and material evidence, however, the doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




Service Connection For the Cause of Death

Applicable Legal Requirements

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312 Compensation and Pension.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

The general legal requirements for service connection discussed earlier in this decision are incorporated here by reference.

Unless found otherwise by the Board on a case-by-case basis, lay persons are not competent to opine as to medical etiology or render medical opinions.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Discussion

The Certificate of death reflects that the Veteran died in a hospital emergency room, and that the cause and manner of death was pending investigation.  (02/26/2010 VBMS-Death Certificate)  The autopsy report reflects that the cause of death was acute ethanol intoxication.  Also noted was a therapeutic concentration of chlordiazepoxide, which the examiner noted potentiated the lethal potential of ethanol and, thus played a part in the Veteran's death.  (03/29/2010 VBMS-Autopsy Report, 2nd Entry, p. 1)  At the time of the Veteran's death, service connection was in effect solely for duodenal ulcer with deformity and irritable bulb.  The Board remand directed a medical nexus review of the file to determine whether the Veteran's service-connected duodenal ulcer with deformity and irritable bulb caused or contributed to his death.

In February 2017, after reviewing the claims file, the VA examiner opined that there was not at least a 50-percent probability that the Veteran's service-connected duodenal ulcer with deformity and irritable bulb caused or contributed to his death.  The examiner noted that at an April 2009 VA examination, the last Compensation and Pension examination of record, only subjective complaints consistent with gastroesophageal reflux disease due to chronic alcohol ingestion were noted.  There was no evidence of active ulcerative disease, and the Veteran had not needed medical care for a number of years.  The other noted symptoms of  constipation and red blood in stool were not related to the Veteran's upper intestinal ulcers, and he had stable weight and normal hemoglobin and hematocrit on laboratory analysis.  

The examiner further noted that VA records dated in November 2009 reflect self-admittance for treatment for cocaine and alcohol abuse secondary to daily use of each substance.  During the hospital stay, minor abdominal complaints consistent with mostly chronic alcohol use and bright red blood with bowel movements were noted.  The examiner noted that the Veteran had a long history of alcohol use and had not been seeking medical treatment.  With that history, the examiner opined that it was not likely that the Veteran' ulcer condition was active, as continued ulcers in the presence of daily alcohol abuse would have led to symptoms long before that point in time.  The manifestations would have been severe.  An active ulcer would have caused severe pain, weight loss, and anemia, none of which were present in the Veteran's case.  Concerning the contribution of chlordiazepoxide, the examiner noted the tradename of the drug is Librium; and, it was used for people withdrawing from alcohol intoxication with addiction.  The examiner noted that Librium had no relationship to treatment of the Veteran's ulcer.  The examiner opined that the Veteran apparently consumed the Librium along with a lethal dose of alcohol.  As a result, the examiner opined that the Veteran's service-connected duodenal ulcer with deformity and irritable bulb did not cause or contribute substantially or materially to the Veteran's death.  (02/03/2017 VBMS-Compensation and Pension Exam-DBQ Opinion).

The examiner's findings and opinion are detailed, well-explained, and fully supported by the evidence of record.  Hence, the Board finds the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran's outpatient records note that he was administered Librium on an inpatient basis during his treatment for alcohol dependence.  (See 02/02/2017 Legacy-CAPRI, 2nd Entry).  As the examiner noted, use of the drug had no relationship with treatment of the Veteran's ulcer.

In light of all of the above, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 C.F.R. § 3.312.

Death Pension

Legal Requirements

As noted earlier, the appellant is the surviving spouse of a veteran who had qualifying wartime service.  As such, she is basically eligible for a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. 

Unlike dependency and indemnity compensation, however, death pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate."  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension. 

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Social Security benefits and income yielded from stocks and bonds are not excluded.

Discussion

The application forms appellant has submitted for her claim all indicate that she has no income or assets.  VA received a copy of a delinquent utilities bill from her as evidence that she was without funds.  At the hearing, however, she testified that she was trying to hold on to her house, and that she had obtained a job a day or so before the hearing.  (06/04/2012 Hearing Testimony, p. 11-13)  This is indirect evidence of assets and income.  Further, an Earnings Statement in the file reflects that the appellant had earned income for the period January to May 2012.  (06/11/20102 Legacy)  The AOJ made multiple requests to the appellant to provide the income information necessary to decide her claim of entitlement to pension, to include providing the necessary forms.  The appellant did not respond.  (See May 2017 SSOC)  In light of these factors, there is no completed application on which to base a decision.  See 38 C.F.R. §§ 3.150, 3.151, 3.155.  Hence, the Board must deny the claim.


						(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for bilateral pes planus is denied.

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for residuals of a left ankle injury is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to death pension benefits is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


